DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8th, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 - 3, 5, 7 - 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 5,336,177), in view of Sutton (US 5,472,435), and Getsay (US 8,876,789 B1).

Regarding claim 1, Marcus teaches a drainage catheter for use in draining body fluids (Fig. 1; Abstract), the drainage catheter comprising: a tubular body including a first tube segment and a second tube segment connected at a curved end portion to form a continuous structure (Fig. 1 shows first and second tube segments, both labeled by reference numeral 12, connected by curved drain portion 17; Col. 4, lines 33 - 45), the curved end portion including an inner surface and an outer surface (as shown in Fig. 1), a lumen extending through the first tube segment, the second tube segment, and the curved end portion of the tubular body (Col. 1, lines 14 - 17), one or more drainage openings formed on the inner surface of the curved end portion (Fig. 1, elements 18), the drainage openings in communication with the lumen to form a passageway for draining body fluids (Col. 4, lines 33 - 45). Marcus further teaches wherein the first and second tube segments each further include depth indicia marked thereon to indicate a depth of the drainage catheter during insertion (Fig. 1, elements 22; Col. 4, line 68 - Col. 5, line 2).
Marcus does not explicitly teach the outer surface of the curved end portion being free of any drainage openings; or a connector including a first branch coupled to a proximal end of the first tube segment, a second branch coupled to a proximal end of the second tube segment, and a third branch coupled to a drainage tube, 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved end portion of Marcus such that the outer surface of the curved end portion is free of any drainage openings, as shown in Sutton. Doing so would be obvious since a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (See MPEP 2144.06, which relates to Art Recognized Equivalence for the Same Purpose and MPEP 2183, which also relates to Equivalence). In the instant case, Sutton teaches said curved drain portion  allowing for drainage of fluids into the catheter lumen (Col. 4, lines 29 - 32), which is identical in function to the curved drain portion of Marcus (Col. 4, lines 38 - 41).
Marcus and Sutton does not explicitly teach a connector including a first branch coupled to a proximal end of the first tube segment, a second branch coupled to a proximal end of the second tube segment, and a third branch coupled to a drainage tube.
In the same field of endeavor, Getsay teaches a drainage catheter comprising a first tube segment and a second tube segment (Fig. 1, tube segments denoted by elements 42 and 44), and a connector with two branches each connected to a respective tube segment and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marcus and Sutton to comprise the T shaped connector and drainage tube of Getsay. Doing so would predictably provide a first branch coupled to a proximal end of the first tube segment, and a second branch coupled to the proximal end of the second tube segment, and a third branch coupled to a drainage tube (Col. 4, lines 58 - 61 indicate how the imperforate section 15 of the device is capable of connecting to an external suction unit). Doing so would be advantageous in creating a continuous loop which would facilitate the removal of material (recognized in Col. 3, lines 51 - 67 of Getsay).

Regarding claim 2, the combination of Marcus/Sutton/Getsay substantially discloses the invention as claimed. Marcus does not explicitly teach the first or second tube segments including a tapered end opposite the curved end portion. Sutton further teaches the second tube segment including a tapered end opposite the curved end portion (Fig. 4, elements 282; Col. 6, lines 23 - 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second tube segments of the catheter to include a tapered end opposite the curved end portion as taught by Sutton. Doing so would be obvious to facilitate advancement of the catheter through the body.

Regarding claim 3, the combination of Marcus/Sutton/Getsay substantially discloses the invention as claimed. Marcus further teaches the drainage catheter further including an axis extending through the lumen (inherent). Sutton further teaches a catheter including an axis extending through the lumen wherein the tapered end gradually narrows towards the axis (element 282).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second tube segments of the catheter to include a tapered end opposite the curved end portion such that the tapered end gradually narrows towards the axis as taught by Sutton. Doing so would be obvious to facilitate advancement of the catheter through the body.

Regarding claim 5, the combination of Marcus/Sutton/Getsay substantially disclose the invention as claimed.
Marcus further teaches the depth indicia marked on the first tube segments mirrors the depth indicia marked on the second tube segment (Fig. 1 shows two instances of marker 22 mirrored between the first and second tube segments).

Regarding claim 7, the combination of Marcus/Sutton/Getsay substantially discloses the invention as claimed. Marcus further teaches the inner surface of the curved end portion having a first radius of curvature relative to a transverse axis of the catheter, and wherein the outer surface of the curved end portion has a second radius of curvature relative to the transverse axis, the second radius of curvature being greater than the first radius of curvature 

Regarding claim 8, the combination of Marcus/Sutton/Getsay substantially discloses the invention as claimed. Marcus does not explicitly teach comprising at least one radiopaque marker adjacent to the curved end portion.
Sutton further teaches the catheter further comprising at least one radiopaque marker adjacent the curved end portion (Col. 5, line 67 - Col. 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marcus/Sutton/Getsay to comprise at least one radiopaque marker adjacent to the curved end portion, as taught by Sutton. Doing so would predictably allow for the visualization of the device using X-Ray.

Regarding claim 9, the combination of Marcus/Sutton/Getsay substantially discloses the invention as claimed. Sutton further teaches the radiopaque marker extending from the distal end of the tip to the proximal end of the kink resistant tube (Col. 5, line 67 - Col. 6, line 3) and would thus be aligned with transverse axis (See annotated Fig. 4 [#2] above, the radiopaque marker would extend roughly from element marker 282 to 277).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marcus/Sutton/Getsay to 

Regarding claim 11, the combination Marcus/Sutton/Getsay substantially discloses the invention as claimed. Marcus does not explicitly teach the curved end portion is resilient such that it retains its shape in response to an absence of force. However, Marcus does generally disclose the use of silicone (Col. 1, lines 57 - 61).
	As such, Marcus inherently discloses the curved end portion being resilient such that it retains its shape in response to an absence of force as Applicant discloses the claimed invention may also be made of silicone or polyurethane (Paragraph 27), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
	Furthermore, Sutton more explicitly teaches the curved end portion being resilient such that it retains its shape in response to an absence of force (Fig. 3; Col. 5, lines 39 - 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Sutton and Getsay as applied to claim 1 above, and further in view of Entabi (US 2019/0008551 A1).

Regarding claim 6, the combination of Marcus/Sutton/Getsay substantially disclose the invention as claimed. Marcus further teaches a first pattern indicating a first depth distance (Fig. 1; elements 22; Col. 4, line 68 - Col. 5, line 2).  They do not explicitly teach the depth indicia including a second pattern indicating a second depth distance, the first and second patterns being different from one another
In the same field of endeavor as Applicant, Entabi teaches a catheter (Fig. 16, element 1400 and also see sheath of Fig. 13, element 1100) comprising depth indicia throughout the entire length of the catheter (i.e. length unit markers; Paragraph 75 on Page 6).
Entabi further teaches the graduation markings comprising one or more units such as centimeters, millimeters, inches, etc. (Paragraph 75 on Page 6). Using more than one unit scale would result in at least a first pattern indicating a first depth distance as well as a second pattern indicating a second depth difference, wherein the first and second patterns would differ from one another. Therefore, it would have been obvious to a person of ordinary skill in 
 To provide an example using the units taught by Entabi, it would be obvious to a person of ordinary skill in the art to comprise markings in both inches and centimeters to accommodate users which may prefer different standards of measurements. Alternatively, it would also be obvious to one of ordinary skill in the art to comprise a larger spaced pattern and a smaller spaced pattern, such as centimeters and millimeters, to accommodate situations in which different degrees of precision are desired.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Sutton and  Getsay as applied to claim 1 above, and further in view of Mathena (WO 2016/191062 A2), hereinafter Mathena.

Regarding claim 10, the combination of Marcus/Sutton/Getsay substantially disclose the invention as claimed.
Marcus does not explicitly teach the use of radiopaque markers in any of the tube segments.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marcus/Sutton/Getsay to comprise at least one radiopaque marker adjacent to the curved end portion, as taught by Sutton. Doing so would predictably allow for the visualization of the device using X-Ray.
However, the combination of Marcus/Sutton/Getsay still does not teach the radiopaque marker being discrete in each tube section, thus the combination does not teach the first tube segment including a first radiopaque marker formed thereon, and the second tube segment including a second radiopaque marker formed thereon, and wherein the curved end portion includes a third radiopaque marker formed thereon.
In the same field of endeavor as the applicant, Mathena teaches a catheter with a curved section (i.e. sheath; Fig. 4, element 400) comprising radiopaque markers at the distal end and the curved section (elements 412 and 440; Paragraph 38).
It would be obvious to a person of ordinary skill in the art before the effective filling date of the invention to modify the catheter of Marcus/Sutton/Getsay to comprise multiple radiopaque markers at the aforementioned positions taught by Mathena to assist in visualization using imaging such as X-Ray, as recognized by Mathena (Paragraph 38). In addition, applying radiopaque markers in this way could also serve to save radiopaque material and to help distinguish between sections of the catheter. Thus, given that Sutton teaches the radiopaque marker present in all three tube sections, it would be obvious to a person of ordinary skill in the art before the effective filling date of the invention that the invention of .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Sutton and Getsay as applied to claim 1 above, and further in view of Rosetti (US 2008/0009804 A1), hereinafter Rosetti.

Regarding claim 12, the combination of Marcus/Sutton/Getsay substantially disclose the invention as claimed. They do not teach the tubular body including a hydrophilic coating layer.
In the same field of endeavor, Rosetti teaches a catheter (Fig. 1, element 14) comprising a hydrophilic coating (Paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marcus/Sutton/Getsay to incorporate a hydrophilic coating on the tubular body of the catheter taught by Marcus. Doing so would enhance the catheters ability to be advanced through the patient, as recognized by Rosetti (Paragraph 31).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 3, 7 - 9, and 11, and particularly with respect to claims 4 - 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, there would be no need for the previous primary reference of Sutton to be modified by extending the distal end of the catheter.
Applicant further argues there would be no utility in providing depth indicia on both the proximal and distal ends of Sutton as the drainage end of Sutton remains within the body. Examiner respectfully disagrees with this assertion as the device of Sutton is inserted in a straight configuration (Fig. 1A). As such, it would be beneficial to provide depth indicia over the whole of the device (i.e. both the proximal and distal ends of Sutton, as well as the intermediate curved portion), which would allow a user to ascertain the depth of the device during insertion. Said depth indicia would then remain on the proximal and distal ends of Sutton once implanted.
Applicant’s arguments with respect to claims 2 - 3, and 5 - 12 as being allowable by virtue of their dependency on the independent claim 1 have been considered, but are moot as claim 1 as amended has been rejected as stated above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson et al. (US 20050261663 A1) teaches an analogous catheter with all the structure of claim 1 (See Figs. 8 - 11).
Stigall et al. (US 2014/0058251 A1) teaches another catheter with depth indicia.
Christian et al. (US 2006/0009759 A1) teaches an analogous device with much of the structure of Applicant’s invention.
Keeling (US 2014/0228801 A1) teaches an analogous device with much of the structure of Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781